ICJ_035_AerialIndicent1955_ISR_BGR_1959-05-26_JUD_01_PO_01_FR.txt. 148

OPINION INDIVIDUELLE DE M. BADAWI

Je suis d’accord avec le dispositif de l’arrêt et, tout en acceptant
les motifs sur lesquels il est basé, tendant à limiter les effets de
la fiction établie par l’article 36, alinéa 5, aux signataires de la
Charte ou Membres originaires de l'O. N.U., j'estime qu’une
autre limitation devrait s'ajouter à celle-ci.

En effet, seuls les Membres originaires de l’O. N. U., qui auratent
fait des déclarations acceptant la juridiction de la Cour perma-
nente de Justice internationale pour un délai déterminé, sont visés
par l’article 36, alinéa 5.

Ea
* *

Mais avant d’établir la vérité de l'interprétation qui voit dans
le membre de phrase « still in force» et le membre de phrase
correspondant dans le texte francais « pour une durée qui n’est
pas encore expirée » l’indication de cette limitation, il importe de
démontrer que l’interprétation par Israël de ce membre de phrase,
comme indiquant la date de l’entrée en vigueur de la Charte,

outre son choix arbitraire, se heurte à une objection juridique
irréductible.

+
* ae

En effet, la date de l’entrée en vigueur de la Charte n’a aucune
signification individuelle. Elle marque le commencement de
l’existence de la Charte en tant que pacte international donnant
naissance à des droits et à des obligations dans le domaine inter-
national. Elle insuffle vie et force aux ratifications qui se sont
accomplies avant elle, en méme temps qu’a celles des signataires
de Ja Charte qui lui seraient postérieures. Mais les États qui
seraient admis à lO. N. U. après cette date n’assument et ne
peuvent assumer rétroactivement aucune obligation remontant à
cette date. Tous les éléments qui constituent les obligations assu-
mées par eux, comme suite à leur admission à l'O. N. U. (parties,
consentement et objet) devraient être contemporains de la date
de leur admission, et c'est à cette date que leurs obligations
prennent naissance.

Aussi ne pourrait-on valablement admettre qu’une acceptation
se soit formée — même fictivement — avant qu’un Etat soit
admis à l’O. N. U. (faute de consentement) ou après la dissolution
de la Cour permanente de Justice internationale (faute d'objet).

25
149 INCIDENT AÉRIEN (OPIN. INDIV. DE M. BADAWI)
*
* *

Dans ces conditions, faire remonter l'obligation de la Bulgarie,
une fois qu’elle est devenue Membre des Nations Unies, à l'entrée
en vigueur de la Charte, comme le moment d'une acceptation
virtuelle, c'est conférer à cette date fixe et absolue l'effet magique
de donner à une déclaration d'acceptation, faite par un Etat qui
n’était pas partie à la Charte lors de sa signature, une existence
indépendante de son auteur.

Pareille interprétation, qui a pour effet de méconnaitre dans
une obligation la co-existence essentielle entre le consentement
(réel ou fictif), l’objet et les parties, et de les séparer en vue de
donner à chacun de ces éléments une vie distincte et séparée, est
évidemment inadmissible.

* *

Que signifie donc le membre de phrase « still in force »?* Il a
la méme signification que le membre de phrase correspondant dans
le texte français « pour une durée qui n’est pas encore expirée ».
Les deux textes ne diffèrent l’un de l’autre qu’en apparence et au
point de vue de la forme. En fait, l'expression « still in force » ne
vise pas une date déterminée et sous-entend une durée. Elle vise
tout moment de la durée d’une déclaration d'acceptation et par
là rejoint l'expression française «qui n’est pas encore expirée ».

La signification des deux membres de phrase « still in force » et
«pour une durée qui n’est pas encore expirée » dans les textes
anglais et français de l’article 36, alinéa 5, ayant été ainsi précisée,
il devient facile de définir les intentions des auteurs de la Charte
et de déterminer l'interprétation de cette disposition.

On sait qu’elle a pour origine le désir de concilier les tendances
des partisans de la juridiction obligatoire de la nouvelle Cour et
ceux qui s’en tenaient à la clause facultative, par le transfert des
déclarations d'acceptation de la juridiction de la Cour permanente
de Justice internationale à la nouvelle Cour.

Dans ces conditions, le premier problème qui se pose est de
déterminer les déclarations qui seraient ainsi transférées.

*
* *

Si l’on devait transférer toutes les déclarations, tant celles pour
un délai déterminé que celles faites purement et simplement
(c’ est-à-dire sans délai), cela aurait exigé une formulation absolue
où toute notion de durée aurait été exclue. Mais cette forme
absolue aurait dénaturé l'intention des Etats qui ont fait des
déclarations avec délai, puisque leur acceptation de la Cour per-
manente de Justice internationale aurait été transférée à la Cour
internationale sans délai.

26
150 INCIDENT AERIEN (OPIN. INDIV. DE M. BADAWI)

Pour viser les deux catégories de déclarations, tout en respec-
tant la volonté des États qui ont accepté avec délai, une formule
double et relativement complexe aurait été nécessaire.

Les auteurs de la Charte ont préféré s’en tenir à la seule caté-
gorie des déclarations avec délai, ainsi que le démontrent les
termes par eux choisis et qui sont on ne peut plus catégoriques
tant dans le texte français «pour la durée restant à courir »
que dans le texte anglais « for the period which they still have to
TUN ».

Ce choix se justifie, du reste, par le fait que, suivant tous les
auteurs, la majorité ou la plupart des Etats qui ont accepté la
juridiction de la Cour appartiennent à cette catégorie de déclara-
tions et, d’autre part, parce que les acceptations sans délai, outre
qu'elles constituaient au début une forme peu évoluée de la clause
facultative, vite dépassée dans la pratique ultérieure des États,
sont plus étroitement liées à l'existence de la Cour permanente
de Justice internationale. En effet, l'absence du facteur indépen-
dant et additionnel du temps postule la cessation de l'acceptation
dès que l’objet de cette acceptation cesse d’exister ou est destiné
à cesser d'exister.

Donc, la déclaration bulgare de 192r étant pure et simple,
c'est-à-dire sans délai, n'aurait pu être transférée à la Cour inter-
nationale de Justice, même si la disposition de l’article 36, alinéa 5,
ne devait pas se limiter aux seuls signataires de la Charte.

*
* *

Mais, indépendamment de toute question d’interprétation de
l'alinéa 5 de l’article 36, une considération organique exclut d’une
maniére péremptoire tout effet 4 la déclaration bulgare.

La Bulgarie était, lors de la Conférence de San Francisco, un
pays ennemi. Or, lorsqu’il fut décidé de créer une nouvelle Cour,
ce fut pour le motif déclaré que si l’on avait décidé de « reconduire »
purement et simplement l’ancienne Cour permanente de Justice
internationale, les États ennernis qui avaient signé le Statut de
1920 auraient automatiquement été parties au Statut de la Cour,
conséquence estimée choquante et que les Nations Unies étaient
résolues à éviter.

Dans ces conditions, il serait contraire à l'évidence qu'une fiction
établie par l’article 36, alinéa 5, soit restée en veilleuse pour être
appliquée à un État dont l'admission au sein des Nations Unies
est marquée par une solution de continuité intentionnelle entre
l’ancien Pacte de la Société des Nations et le Protocole de la
Cour permanente de Justice internationale et les déclarations qui

27
151 INCIDENT AERIEN (OPIN. INDIV. DE M. BADAWI)

s’y rattachent, d’une part, et la Charte et le Statut de la Cour
internationale de Justice, d'autre part.

Le traité de paix conclu avec la Bulgarie, qui a effacé le statut
d’ennemi, et son admission à l'Organisation des Nations Unies en
vertu de l’article 4 de la Charte, constituent pour la Bulgarie une
carrière nouvelle en ce qui concerne tant la Charte que le Statut,
a laquelle serait étrangére toute disposition liant le passé au
présent.

(Signé) A. BADAWI.

28
